MEMORANDUM **
Jesus Tomas Ortiz Portillo appeals from the 57-month sentence imposed following remand under United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Portillo’s challenges to the constitutionality of 8 U.S.C. § 1326(b) and the continuing validity of Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), are foreclosed. See United States v. Beng-Salazar, 452 F.3d 1088, 1097 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.